Citation Nr: 1816867	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-19 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for ischemic heart disease (IHD) from December 13, 2011 and in excess of 60 percent from July 23, 2015.


REPRESENTATION

Veteran represented by:	Harry J. Binder, Attorney


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from September 1969 to March 1973.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In a February 2018 rating decision, the RO increased the disability rating for the Veteran's IHD to 60 percent disabling from July 23, 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon review of the record, the Board finds that the issue must be remanded.  The Board sincerely regrets the additional delay caused by this remand, but wishes to assure the Veteran that it is necessary for a full and fair adjudication of his claim.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c)(2).  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law. 

A review of the record reflects that an additional opinion is needed to determine the effect of the Veteran's IHD on his METs prior to July 23, 2015.  Examiners in April 2013 and September 2014 determined that the Veteran was able to perform a workload of greater than 3 but not greater than 5 METs.  However, the examiners also noted that the Veteran's METs level limitation was due to multiple medical conditions, including non-service connected disabilities.  No opinion was provided as to the estimated METs level due solely to the Veteran's service-connected IHD.  An additional opinion is needed to determine such level.

Accordingly, the Board finds a remand is warranted for further evidentiary development.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Accordingly, the case is REMANDED for the following action:

1.  Submit the Veteran's claims file to a VA examiner for review, scheduling the Veteran for an examination only if the examiner deems that one is necessary.  Based upon review of the medical records, the examiner should provide an opinion as to the following:

* What was the Veteran's estimated METs level due solely to the Veteran's service-connected IHD prior to July 23, 2015?

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completing any additional notification or development deemed necessary, the claim remaining on appeal should be readjudicated.  If any benefit sought remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




